            Case 1:20-cv-02005-ELH Document 21 Filed 10/26/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

   MICHAEL MANLEY et al.,
     Plaintiffs,

       v.                                               Civil Action No. ELH-20-2005

   EVETTE THREETHS et al.,
     Defendants.



                                       MEMORANDUM

       On July 13, 2020, the self-represented plaintiffs, Michael and Susan Manley, filed suit

against Evette Threeths, their landlord, and Baltimore Rent Court Agents, LLC (“BRCA”), the

landlord’s agent. ECF 1 (the “Complaint”). The Manleys allege that defendants violated a number

of federal and state laws, including the Fair Housing Act (“FHA”), as amended, 42 U.S.C. §§ 3601,

et seq, and the Americans with Disabilities Act of 1990 (the “ADA”), as amended, 42 U.S.C. §

12101. Id.

       Both defendants were served on August 6, 2020. ECF 5. Under Rule 12 of the Federal

Rules of Civil Procedure, a defendant must respond to a suit within twenty-one days after being

served with a summons and complaint. See Fed. R. Civ. P 12(a)(1)(A)(i). Neither defendant

responded to the Complaint within this time period. See Docket.

       On September 2, 2020, defendant Threeths filed a motion for extension of time to respond

to the Complaint. ECF 6. By Order of September 3, 2020, I granted Threeths’ request, extending

the response date to October 2, 2020, subject to the right of any plaintiff to move to rescind the

extension as improvidently granted. ECF 7. Thereafter, on September 8, 2020, plaintiffs moved

to rescind the Order as improvidently granted. ECF 9. However, by Order of September 11,

2020, I denied plaintiffs’ request, and again directed Threeths to respond to the Complaint by

                                                1
          Case 1:20-cv-02005-ELH Document 21 Filed 10/26/20 Page 2 of 4



October 2, 2020. ECF 10.

       On September 3, 2020, plaintiffs also filed a “Request for Entry of Default.” ECF 8 (the

“Motion”). It stated in part, id. at 1: “Plaintiffs…requests [sic] the Clerk to enter a default against

Defendant, Evette L. Threeths, on the basis that the record in this case demonstrates that there has

been a failure to plead or otherwise defend as provided by Rule 55(a) of the Federal Rules of Civil

Procedure.” Plaintiffs’ Motion was supported by three exhibits. ECF 8-1 to ECF 8-3. The exhibits

included an affidavit in support of the motion for default against Threeths (ECF 8-1); a “Status

Report” from the Department of Defense on Threeths (ECF 8-2); and a “Request for Entry of

Default” as to defendant BRCA, although BRCA is not named in the Motion itself. ECF 8-3.

       The Clerk apparently construed plaintiffs’ Motion as a request for an entry of default

against both defendants. The Clerk entered an Order of Default on September 11, 2020, only as

to BRCA, pursuant to Fed. R. Civ. P. Rule 55(a). ECF 11; ECF 12.

       On September 23, 2020, BRCA moved to vacate the Clerk’s Order of Default (ECF 14,

“Motion to Vacate”), and to dismiss the Complaint. ECF 15. Threeths moved to dismiss the

Complaint on September 30, 2020. ECF 18. Thereafter, on October 21, 2020, plaintiffs filed an

Amended Complaint. ECF 20.

       The Amended Complaint replaces and supersedes the original Complaint, to which the

motions to dismiss were directed. See, e.g., Young v. City of Mount Ranier, 238 F.3d 567, 573

(4th Cir. 2001). Therefore, in light of the filing of the Amended Complaint, both motions to

dismiss (ECF 15; ECF 18) are now moot.

       With respect to the Motion to Vacate, Rule 55(c) of the Federal Rules of Civil Procedure

states, in part: “The Court may set aside an entry of default for good cause . . . .” In Payne ex rel.

Estate of Calzada v. Break, 439 F.3d 198, 203 (4th Cir. 2006), the Fourth Circuit instructed:



                                                  2
          Case 1:20-cv-02005-ELH Document 21 Filed 10/26/20 Page 3 of 4



              When deciding whether to set aside an entry of default, a district court
       should consider whether the moving party has a meritorious defense, whether it acts
       with reasonable promptness, the personal responsibility of the defaulting party, the
       prejudice to the party, whether there is a history of dilatory action, and the
       availability of sanctions less drastic.

See also Colleton Preparatory Academy, Inc. v. Hoover Universal, Inc., 616 F.3d 413, 417 (4th

Cir. 2010).

       To be sure, a “default judgment may be appropriate when the adversary process has been

halted because of an essentially unresponsive party.” SEC v. Lawbaugh, 359 F.Supp. 2d 418, 421

(D. Md. 2005). Nevertheless, the Fourth Circuit has repeatedly expressed a strong preference that,

as a matter of general policy, “default should be avoided and that claims and defenses be disposed

of on their merits.” Colleton, 616 F.3d at 417. See also United States v. Shaffer Equip. Co., 11

F.3d 450, 453 (4th Cir. 1993); Tazco, Inc. v. Director, Office of Workers’ Compensation Program,

U.S. Dep’t of Labor, 895 F.2d 949, 950 (4th Cir. 1990); Herbert v. Saffell, 877 F.2d 267, 269 (4th

Cir. 1989).

       Here, BRCA responded to the Complaint and moved to vacate the entry of default within

two weeks of the Clerk’s Order. See ECF 14; ECF 15. In the Motion to Vacate, BRCA contends

that it was “of the belief that the Plaintiff was bringing a cause of action against their client

Defendant Threeths and that the Complaint required no action on its part.” ECF 14, ¶ 2. Moreover,

because of an indemnification provision in the contract between Threeths and BRCA, BRCA

believed that Threeths “had filed a timely Answer to the Complaint both on her behalf and on

behalf of Defendant BRCA.” Id. ¶ 4. BRCA now requests an opportunity to “mount a proper

defense to any claims against it.” Id. at 2.

       There is no indication of any prejudice to plaintiffs by such a comparatively brief delay at

the outset of this litigation. Moreover, plaintiffs did not properly name BRCA in their request for



                                                3
         Case 1:20-cv-02005-ELH Document 21 Filed 10/26/20 Page 4 of 4



entry of default (see ECF 8), and therefore plaintiff was not entitled to the entry of default.

Moreover, plaintiffs have not opposed the Motion to Vacate, and the time to do so has expired.

See Docket.

       In the exercise of my discretion, and given the absence of any prejudice to plaintiffs or

deliberate, dilatory conduct by BRCA, I shall grant the Motion to Vacate (ECF 14).

       In addition, I shall deny the motions to dismiss (ECF 15; ECF 18), without prejudice to the

right of defendants to renew their arguments directed to the Amended Complaint, to the extent

permissible by the Federal Rules of Civil Procedure.

       An Order follows.



Date: October 26, 2020                                                /s/
                                                       Ellen Lipton Hollander
                                                       United States District Judge




                                                4
